IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE KENT AND                            No. 81972
JANE WHIPPLE TRUST, DATED
MARCH 17, 1969, JANE WHIPPLE, CO-
TRUSTEE (ERRONEOUSLY NAMED
AS TRUSTEE), AND AMENDMENTS
THERETO, JANE WHIPPLE.

JANE WHIPPLE, CO-TRUSTEE OF
THE KENT AND JANE WHIPPLE
                                                           FILE
TRUST, DATED MARCH 17, 1969, AS                             APR 1 8 2022
AMENDED; AND JANE WHIPPLE,
                                                           EUZABETH A. BROWN
                  Appellants,                           CLERK O4SUrEti4E COURT
             V s.                                       BY
                                                             DEPUTY CLERK
WARNER WHIPPLE CO-TRUSTEE OF
THE KENT AND JANE WHIPPLE
TRUST, DATED MARCH 17, 1969, AS
AMENDED,
                  Res a ondent.



                      ORDER DISMISSING APPEAL

            This is an appeal from an order denying a motion for summary
judgment. Seventh Judicial District Court, Lincoln County; Steve L.
Dobrescu, Judge.
            Because a district court's order denying summary judgment is
an interlocutory decision and is not independently appealable, this court
directed appellant to show cause why the appeal should not be dismissed
for lack of jurisdiction. GES, Inc. v. Corbitt, 117 Nev. 265, 268, 21 P.3d 11,
13 (2001). Appellant has responded and argues that the order is appealable
as an order denying an injunction pursuant to NRAP 3A(b)(3) because it
denies relief similar to denying injunctive relief. The district court denied
the motion for summary judgment on the ground that it lacked jurisdiction
to proceed while an arbitration is pending. This is not the equivalent of
denying an injunction. Moreover, to the extent the order could be read to
compel arbitration, an order compelling arbitration is not an appealable
order. Kindred v. Dist. Ct., 116 Nev. 405, 996 P.2d 903 (2000).
            This court lacks jurisdiction, and
            ORDERS this appeal DISMISSED.



                                                                  f   J.
                                   Silver
                                                 b




                                   Cadish
                                         (4*,                         J.




                                                                      J.




cc:   Hon. Steve L. Dobrescu, District Judge
      Carolyn Worrell, Settlement Judge
      Justice Law Center
      Bingham Snow & Caldwell
      J. Douglas Clark, Attorney at Law, Ltd.
      Lincoln County Clerk




                                     9